 IIn the Matterof THE PATENTBUTTONCOMPANY OF TENNESSEEandUNITEDGAS,COKE AND CHEMICAL WORKERS, CIO 1Case No. 10-R-1509.-Decided October 18, 1945Mr. E. C. Snoddy,Knoxville,Tenn., for the Company.Messrs:John R % Seltzerand'J.C. Taylo'',both of Knoxville,Tenn.,for the'CIO.,Messrs. Clyde LeeandK. P.Dyke,both of Knoxville,Tenn., forthe AFL.MissHelen Hart,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'Upon an amended ' petition duly filed by United Gas, Coke,' andCliemicalWorkers, CIO, herein called the CIO, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The Patent Button Company of Tennessee, Knoxville,Tennessee, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeDan M. Byrd, Trial Examiner. The hearing was held at Knoxville,Tennessee, on August 15, 1945.The Company, the CIO, and' Inter-national Ladies GarineiitWorkers Union, AFL, herein, called theAFL, appeared, participated, and were afforded full opportunity tohe heard, to examine and cross-examine witnesses, and to introduceevidence. bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board."Tie original petition in the instant case was filed on May 5. 1945, and amended August12, 1945Subsequent to the filing of the original petition, 1 petition in Case No 10-R-1555,covering the same employees, was filed by Federation of Glass, Ceramic and Silica SandW'orkers of America CIO, herein called the FederationOn August G 1945, the RegionalDirector approved withdraNsal of the petition in Case No 10-R-1555.The Federation was served with Notice of Hearing but failed to appear64 N.L.R B,No.62.335 336'DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE.BUSINESS OF THE COMPANYThe Patent Button Company of Tennessee, a Tennessee 'corpora-tion is engaged in the manufacture of plastic buttons, stove handles,knobs, and related products.During the period of a year, the Com-panypurchases raw materials, consisting mainly of various plasticforming substances, valued in excess of $200,000, more than 75 percent,of which is shipped to the Company from points outside the Stateof Tennessee.During the same period of time, the Company manu-factures finished products valued in excess of $200,000, more than 75percent of which is transported to points outside the State of Tennessee.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Gas, Coke and Chemical Workers, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.International Ladies Garment Workers Union, affiliated with themembership employees of the Company.III.THE QUESTION CONCERN ING, REPRESENTATIONOn July 2, .1943, the Company and.the AFL signed a written con-tract covering the Company's production and maintenance employeesfollowing a consent, election, conducted among such employees underBoard auspices in which the AFL received a majority of the validvotes cast.3This contract was to' remain in effect for 1 year and foryearly periods thereafter, unless either party gave written notice to"change or abrogate" the agreement 30 days prior to any anniversarydate.The contract- was automatically renewed in 1944.On May 28, 1945, the CIO, by letter, advised the Company that itrepresented a majority of its employees and requested recognition astheir bargaining agent.The. Company refused to accord such recog-nition to the CIO because of its contract with the AFL.The AFL contends that the contract constitutes a bar to the instantproceeding.Since, however, the CIO apprised the Company of itsclaim,to representation prior to the,1945 effective date of the, contract'sautomatic renewal clause, we find no merit in this contention.4'See Case No 10-R-881.4SeeMatter of Craddock-Tetra Shoe Corp,55 N. L.R` B 1406;Matte?of, El Paso-Eiectric Company,50 N. L. R B 56. .THE PATENT BUTTON COMPANYOF TENNESSEE337A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company; within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all employees of the Company who are paid on an hourly or piecerate basis, excluding watchmen,(' cafeteria workers, quality controlclerks ,7 clerical workers, salesmen, timekeepers, designers, draftsmen,administrative employees, the chief engineer, foremen,, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise. effect changes in the status of employees, oreffectively recommend such action, constitute a Unit -appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V. i THE DETE.IRAllIN 1TION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9,' of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with The Patent But-6The Field Examiner reported that the CIO submitted 45 authorization cards and thatthe name, of 43 persons appearing on the cards were listed on the Company's pay roll ofMay 27, 1945He also reported that the Federation submitted 76 authouzation cardsand that the names of 61 persons appearing on the cards sere listed on the aforesaid payrollIt appears that the Federation has transferred its interest in the Company's em-ployeesto the CIO. The CIO's originaland amended petitions indicate that there areapproximately 225 employees in the alleged appropriate unitApparently the AFI, relieson its contract with the Company as evidence-of interest°The three watchmen or plant guards are deputized and carry side arms7The three quality control clerks are salaried employ ees who keep cost records and recordquality of materials for the office.670417-'46-vol 6423 338DECISIONS OF NATIONAL LABOR RELATIONS BOARD.ton Company of Tennessee, Knoxville, Tennessee, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, acting inthismatter as agent for the National Labor Relations Board; andsubject to Article III, Sections 10'and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during,the pay-roll period immediatelypreceding the date of this Direction, including employees, who didnot work during said pay-roll period because they were ill or on. vaca-tion or temporarily laid off, and including employees, in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have-not been rehired or reinstated prior to thedate of the election, to determine whether they desire-to be representedby United Gas, Coke and Chemical Workers, CIO, or by InternationalLadies Garment Workers Union, AFL, for ,the purposes of collectivebargaining, or by neither.MR. GERARD D. REIiL took no part in the consideration of the aboveDecision and Direction of Election.a